Citation Nr: 0218338	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for zygoma, 
currently evaluated as 0 percent disabling.  

2.  Entitlement to an increased evaluation for right 
nephrectomy, currently evaluated as 30 percent disabling.  

3.  Evaluation of a ventral hernia, currently evaluated as 
0 percent disabling.  

4.  Entitlement to service connection for recurrent 
temperature.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from May 1965 to 
October 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO).  


REMAND

In a May 2000 VA Form 9, the appellant indicated that he 
desired a travel board hearing.  In August 2002, he 
withdrew his request for a travel board hearing; instead 
he requested a hearing before a member of the Board in 
Washington, D.C. via videoconference.  

The RO scheduled the appellant for a travel board hearing, 
and he was notified of the time and place of the scheduled 
hearing, by letter dated in October 2002.  However, the 
appellant failed to appear for the hearing.  A handwritten 
notation on a copy of the October 2002 notice of hearing, 
states that a November 19, 2002 memo from the appellant's 
representative indicates that the appellant would not 
appear for the hearing.  A copy of a November 19, 2002 
memo from Disabled American Veterans has not been 
associated with the claims folder.  Accordingly, this case 
is REMANDED for the following:

1.  The RO should associate a copy of 
the November 19, 2002 memo from Disabled 
American Veterans, if in existence, with 
the claims folder.  

2.  The appellant should be scheduled 
for a video conference hearing if 
available.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



